CLD-160                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-4576
                                      ___________

                                  AMBROSE SYKES,
                                                Appellant

                                            v.

                  THOMAS CARROLL; TRACI JOHNSON;
           DEPUTY WARDEN ELIZABETH BURRIS; DAVID HOLMAN
                  ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                            (D.C. Civil No. 1:06-cv-00072)
                      District Judge: Honorable Leonard P. Stark
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   April 12, 2012
      Before: RENDELL, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: April 30, 2012)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

       Ambrose Sykes appeals the District Court’s dismissal of his 42 U.S.C. § 1983 civil

rights suit. We will affirm the District Court’s judgment.

       In 2004, Sykes was arrested and charged with, inter alia, two counts of first-degree
murder. He was placed in the general population of the James T. Vaughn Corrections

Center (JTVCC) in Delaware. Some time thereafter, the State announced its intention to

seek the death penalty for the crimes in question, which had garnered a fair amount of

media attention. Then, on July 7, 2005, Sykes was moved to the JTVCC Secure Housing

Unit (SHU), where he apparently remained for at least fifteen months.

       Sykes’s suit, filed in forma pauperis and pro se in early 2006, attacked this (then-

ongoing) period of pretrial SHU confinement as a violation of his constitutional rights,

charging the defendants—warden Thomas Carroll, counselor Traci Johnson, deputy

warden Elizabeth Burris, and major David Holman—with placing him in the SHU

“without cause or reason,” failing to provide him any process preceding the placement,

and refusing to review his confinement during the entirety of the detention. He claimed

that the non-Johnson defendants were “directly involved” in the transfer decision, and

sought the restoration of his general-population privileges as well as compensatory and

punitive damages. 1

       The District Court denied relief through two separate dispositions. The first

dismissed defendant Traci Johnson from the suit under Fed. R. Civ. P. 4(m) because

Sykes had failed to serve process upon her within 120 days of filing his complaint. See

ECF No. 66. The second granted the remaining defendants’ summary-judgment motion


1
 Sykes was convicted in June 2006. See generally Sykes v. State, 953 A.2d 261 (Del.
2008). Because he is no longer in pretrial confinement, his request for injunctive relief is
moot and will not be discussed further herein. See Stevenson v. Carroll, 495 F.3d 62, 65
n.1 (3d Cir. 2007).
                                             2
while denying Sykes’s own summary-judgment motion, holding that: 1) official-capacity

suits were barred by the Eleventh Amendment, 2) the requests for injunctive relief were

functionally moot, 3) Sykes had failed to show a deprivation of either substantive or

procedural due process, 4) Sykes had failed to show the defendants’ personal

involvement, and 5) the defendants had successfully shown that they were qualifiedly

immune. See generally Sykes v. Carroll, No. 06–072, 2011 WL 5826054 (D. Del. Nov.

18, 2011). Sykes timely appealed.

       We exercise appellate jurisdiction under 28 U.S.C. § 1291. “As an appellate court

reviewing the grant of a motion for summary judgment, we exercise plenary review.”

Kahn v. United States, 753 F.2d 1208, 1210 (3d Cir. 1985). We separately review the

dismissal of a defendant on the basis of improper or failed service of process for abuse of

discretion. See Jones v. Frank, 973 F.2d 872, 782 (10th Cir. 1992); Umbenhauer v.

Woog, 969 F.2d 25, 28 (3d Cir. 1992). However, a decision of the District Court can be

upheld “on grounds other than those on which the . . . court relied.” Fairview Park

Excavating Co. v. Al Monzo Constr. Co., 560 F.2d 1122, 1123 n.2 (3d Cir. 1977).

       We agree with the District Court that judgment in favor of the defendants was

warranted. First, with regard to defendant Johnson, Sykes failed to allege that she was

personally involved in any decision or action that could be viewed as unconstitutional;

rather, he suggested merely that she commented on and discussed the situation after his

transfer to the SHU, insisting that he was not being punished. “A defendant in a civil

rights action must have personal involvement in the alleged wrongs to be liable and
                                             3
cannot be held responsible for a constitutional violation which he or she neither

participated in nor approved . . . .” Baraka v. McGreevey, 481 F.3d 187, 210 (3d Cir.

2007) (internal quotations, citations omitted). 2 Second, to the extent that the defendants

were sued in their official capacities, it is well settled that “[i]ndividual state employees

sued in their official capacity are . . . entitled to Eleventh Amendment immunity.” Betts

v. New Castle Youth Dev. Ctr., 621 F.3d 249, 254 (3d Cir. 2010).

       With regard to the remaining claims—alleging that the individual defendants

“with deliberate indifference to the consequences, established and maintained a policy,

practice or custom which directly caused h[im] constitutional harm,” Stoneking v.

Bradford Area Sch. Dist., 882 F.2d 720, 725 (3d Cir. 1989), or violated his rights under

the Equal Protection Clause—we agree with the District Court that qualified immunity

protects the defendants from suit. While “[u]nder [42 U.S.C.] § 1983 . . . a plaintiff may

seek money damages from government officials who have violated her constitutional or

statutory rights,” qualified immunity shields those officials from personal liability “so

long as they have not violated a ‘clearly established’ right.” Camreta v. Greene, ___ U.S.

___, 131 S. Ct. 2020, 2030–31 (2011). A right is “clearly established” if, in the specific

context of the case, there was sufficient precedent to put the defendants on notice that

their conduct was constitutionally prohibited. See McKee v. Hart, 436 F.3d 165, 171 (3d


2
 Because the claim against Johnson was meritless, we need not determine whether the
District Court abused its discretion in dismissing her from the suit under Fed. R. Civ. P.
4(m).

                                               4
Cir. 2006). Although Sykes alleges that his SHU placement amounted to impermissible

punishment, see Bell v. Wolfish, 441 U.S. 520, 535–36 (1979), he does not contest the

defendants’ explanation that he was moved because of safety concerns, escape risks, and

heightened media attention. See Hosterman Decl. ¶ 6. And while we have since

expanded Shoats v. Horn, 213 F.3d 140 (3d Cir. 2000), to specifically address the

procedural due process concerns of “hous[ing pre-trial detainees] in the restrictive

conditions of the SHU without any procedural protections,” see Stevenson v. Carroll, 495
F.3d 62, 69 (3d Cir. 2007), that decision post-dated the defendants’ conduct and, thus,

cannot itself be cause for abrogating qualified immunity. 3 While the defendants’

apparent failure to communicate with Sykes is troubling, as is the lack of notice, we

nonetheless find, on the facts presented, that their conduct was, at worst, a “reasonable

but mistaken judgment about [an] open legal question[].” Ashcroft v. al-Kidd, ___ U.S.

___, 131 S. Ct. 2074, 2085 (2011). Accordingly, the defendants were entitled to

immunity from suit. See Blaylock v. City of Phila., 504 F.3d 405, 408 (3d Cir. 2007).



3
  In Stevenson, we emphasized that “[p]rison officials must provide detainees who are
transferred into more restrictive housing for administrative purposes only an explanation
of the reason for their transfer as well as an opportunity to respond.” Stevenson, 495
F.3d at 70. The Stevenson plaintiffs had alleged that their arbitrary transfers to the
SHU—without explanation or a hearing—stated a claim for the denial of substantive and
procedural due-process rights. Id. at 64–65. We found that “the complaint challenges the
reasonable relationship of the appellants’ confinement to a legitimate government
objective and alleges impermissible punishment of pretrial detainees,” and remanded for
further proceedings, specifically declining to address the presence of qualified immunity.
Id. at 71–72. On remand, the District Court determined that the defendants were
protected by qualified immunity. See Stevenson v. Carroll, No. 04–139, 2011 WL
5
      For the foregoing reasons, and “[b]ecause this appeal does not present a

substantial question, we will summarily affirm the District Court’s judgment.” Murray v.

Bledsoe, 650 F.3d 246, 248 (3d Cir. 2011) (per curiam); see also 3d Cir. L.A.R. 27.4;

I.O.P. 10.6. The Clerk is instructed to file Sykes’s “Informal Brief,” which was

construed for the purposes of our disposition as his summary-action response.




6842955, at *13–14 (D. Del. Dec. 29, 2011), aff’d, No. 12-1078, 2012 WL 1139033 (3d
Cir. Apr. 6, 2012).
                                            6